Jft £
                                           Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D.KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON BOURLAND, JUSTICE

                                            March.*; 2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-11-00535-CV
         Trial Court Case Number:      D-l-GN-11-000886

Style:    AGAP Life Offerings, LLC, and Charles D. Madden
          v. Texas State Securities Board; and John Morgan, Successor of Bennette Zivley, in his
          Official Capacity as Securities Commissioner of the State of Texas


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         1 box of administrative record.




                                                      Very truly yours,




                                                     Jeffrey D. Kyle, Clerk


                                                          Filed in The District Court
                                                           of Travis County, Texas

                                                                MAR 1 2 2015            M
                                                                                            (/
                                                         At                            M.
                                                         Velva L. Price, District Clerk